Citation Nr: 1701475	
Decision Date: 01/19/17    Archive Date: 01/27/17

DOCKET NO.  12-11 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial compensable evaluation for limitation of extension of the left forearm prior to May 21, 2016, and to a rating higher than 10 percent from May 21, 2016.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Services


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1965 to November 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In an October 2010 rating decision, the RO denied service connection for bilateral hearing loss.

In August 2011, the RO granted service connection for status post left elbow/forearm injury and assigned an initial 10 percent rating under Diagnostic Code (DC) 5206, applicable to limitation of flexion of the forearm, effective the May 18, 2011 date of claim.  The Veteran timely appealed the initial rating assigned.  In November 2013, the RO granted service connection for limitation of extension of the forearm, assigning an initial noncompensable (0 percent) rating under DC 5207, applicable to limitation of extension of the forearm, effective November 20, 2012.  The Veteran did not indicate satisfaction with the grant of this separate rating, and this issue therefore remained on appeal as part of the appeal of the initial rating assigned in connection with the grant of service connection.  See AB v. Brown, 6 Vet. App. 35, 39 (1993) (a veteran is presumed to be seeking the maximum possible rating unless he indicates otherwise).

In April 2012, the Veteran requested a personal hearing before a Veterans Law Judge at the RO. In November 2013, he withdrew his request for a hearing pursuant to 38 C.F.R. § 20.704 (e).

In a January 2015 decision, the Board denied the Veteran's claim for a compensable evaluation for limitation of extension of the forearm. The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court). In March 2016, the Court partially vacated the Board's January 2015 decision and remanded the issue of entitlement to a compensable initial rating for limitation of extension of the left forearm for appropriate action, pursuant to a March 2016 Joint Motion for Partial Remand. This matter was then returned to the Board in April 2016, at which point the Board requested a VA examination and opinion pertaining to the Veteran's claim of compensable evaluation for limitation of extension of the forearm.

The January 2015 Board decision also remanded the Veteran's claim for service connection for bilateral hearing loss. The AOJ continued the previous denial in an August 2016 supplemental statement of the case (SSOC). The Veteran's claim is now ready for appellate review.

A May 2016 rating decision assigned a 10 percent rating for limitation of extension of the left forearm, effective May 21, 2016, creating a staged rating as indicated on the title page. The Veteran has not withdrawn his appeal for a higher rating before or after the effective date of the increased rating and the Board will therefore consider whether a higher rating is warranted for any portion of the appeal period.  See AB v. Brown, 6 Vet. App. at 39.

This appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System and Virtual VA claims processing systems.

FINDINGS OF FACT

1.  Even considering painful motion and flare-ups, limitation of motion did not more nearly approximate the limitation of extension to 45 or 60 degrees required for a compensable rating for the left forearm at any time during the appeal period.

2.  The evidence is at least evenly balanced as to whether the Veteran's current bilateral hearing loss disability is related to service.

CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for left forearm limitation of extension have not been met, and separate 10 percent ratings for noncompensable limitation of flexion and extension of the left forearm would violate the rule against pyramiding, as this would result in the evaluation of the same manifestation under different diagnostic codes.  38 U.S.C.A. §§ 1155, 5103, 5103A and 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.14, 4.40, 4.45, 4.59 and 4.71a, Diagnostic Code 5207 (2016).

2.  With reasonable doubt resolved in favor of the Veteran, the criteria for service connection for bilateral hearing loss disability have been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014 & Supp. 2015), sets forth VA's duties to notify and assist claimants in substantiating claims for VA benefits. See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

Regarding the issue of service connection for bilateral hearing loss, the action taken herein is favorable to the Veteran. Thus, a discussion of VCAA is not required for this issue.

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In order to satisfy its duty to notify the claimant under the VCAA, the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Regarding the claim for increased rating for limitation of extension of the left forearm, the Veteran's appeal arises from his disagreement with the initial evaluation and effective date assigned following the grant of service connection. VCAA notice regarding the service connection claim was furnished to the Veteran in June 2011, prior to the November 2013 rating decision. Courts have held that, once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel  interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims); 38 C.F.R. § 3.159(b)(3)(i) (2016) (no duty to provide VCAA notice upon receipt of a notice of disagreement).  Therefore, no further notice is needed under VCAA regarding this issue.

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).
Regarding the duty to assist, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issues herein decided has been obtained in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c). All identified and available post-service treatment records have been obtained. The Veteran's left forearm was medically evaluated in November 2012 and May 2016. The examination reports have been reviewed and found to be collectively adequate to make a determination on the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied and, thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Increased Rating for Limitation of Extension of Left Forearm

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Disabilities must be reviewed in relation to their history. 38 C.F.R. § 4.1. Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10. See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Because the Veteran is challenging the initially assigned disability rating, it has been in continuous appellate status since the original assignment of service connection. The evidence to be considered includes all evidence proffered in support of the original claim. Fenderson v. West, 12 Vet. App. 119 (1999). The Board may, however, grant different levels of compensation effective from different dates based on the evidence, throughout the period since service connection was awarded. See Hart v. Mansfield, 121 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures; or due to deformity, adhesions, defective innervation, or other pathology; or due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled. See DeLuca v. Brown, 8 Vet. App. 202   (1995); 38 C.F.R. §§ 4.40, 4.45, 4.59.

The Veteran's service-connected limitation of extension of the left forearm has been rated under 38 C.F.R. § 4.71, Diagnostic Code (DC) 5207. The evidence reflects that the Veteran is right-hand dominant. For rating purposes, his disability will be rated under the "minor" upper extremity. Under DC 5207, for the minor hand, a 10 percent rating is warranted where extension is limited to either 45 degrees or 60 degrees; and a 20 percent rating is warranted where extension is limited to 75 degrees. (Higher ratings are available for greater limitations of motion). For VA compensation purposes, normal extension of the elbow is 0 degrees. 38 C.F.R. § 4.71, Plate I (2016).

On November 2012 VA elbow and forearm examination, the Veteran stated that he had decreased range of motion in his elbow with pain and weakness. No flare-ups were reported. Upon examination, the Veteran's left elbow extension was to 15 degrees, with pain. There was no change after repetitive use. The Veteran's functional loss was less movement than normal, weakened movement and pain on movement. His muscle strength for left elbow extension was 4/5. No ankylosis was found.

In the March 2016 Joint Motion for Partial Remand, the parties agreed that the November 2012 VA examination was inadequate because the VA examiner did not explain or note where the pain began in the Veteran's extension range of motion, nor discuss if there was functional loss prior to the 15 degree end-point of extension.

Accordingly, the Veteran was afforded an additional VA examination in May 2016. The Veteran reported pain in the left elbow, reduction in motion, and flare-ups with reduction in range of motion. Initial range of motion testing of the left elbow showed extension limited to 0 degrees. Pain, fatigue, and lack of endurance were noted on examination and caused functional loss in forearm extension. The Veteran was able to perform repetitive use testing with at least three repetitions. However, the examiner noted that the Veteran had pain and limitation with 3 repetitions "to the degree that supports that loss during flares will occur as well." Muscle strength for left elbow extension was 4/5. There was no ankylosis. The Veteran's left elbow condition precludes gainful occupations requiring repetitive lifting, loading, pushing, and pulling. It does not preclude gainful sedentary occupations.

A June 2016 letter from the Veteran's treating physician indicated that the Veteran suffers from severe and debilitating pain in his arm, with extremely limited range of motion. The Veteran has been advised to limit the use of his arm to avoid medical complications. The physician opined that the severity will only increase with time.

Based on the foregoing, the Board finds that it cannot grant a higher rating for limitation of extension of the left forearm for any time during the appeal period.  None of the examinations during the appeal period showed symptoms that more nearly approximated or approached the 45 or 60 degrees that is required for a compensable rating.  While the most recent VA examination indicated that there were flare-ups that limited motion, there was no indication that the limitation of motion was of sufficient severity to result in compensable limitation of extension.  Extension was 15 degrees with no report of flare-ups on the November 2012 VA examination and a normal 0 degrees on the May 2016 VA examination with flare-ups that resulted in additional loss of motion according to the examiner.  However, there is no indication that the additional loss of motion would be to the extent that extension would be reduced from the normal 0 degrees to an extent that it would more nearly approximate the 45 or 60 degrees extension required for a compensable rating.  As there is insufficient limitation to warrant a compensable rating at any time during the appeal period, it follows that a rating higher than 10 percent is not warranted from May 21, 2016.  Although the June 2016 letter indicated that the Veteran has "extremely limited range of motion" of the elbow, the Board notes that the Veteran is also service-connected for limitation of flexion of the left forearm (10 percent disabling), impairment of supination and/or pronation of the left forearm (20 percent disabling) and left cubital tunnel syndrome, status post left ulnar transposition (40 percent disabling). Thus, while it is reasonable to conclude that the Veteran's left forearm manifests "severe" limitation of motion, the letter did not specify specific ranges of planes of motion, and is therefore not of sufficient specificity to warrant the conclusion that limitation of left forearm extension, to include additional limitation of motion during flare-ups, more nearly approximates symptoms warranting a compensable rating.

The Veteran is already receiving a 10 percent rating for noncompensable limitation of flexion of the forearm and it appears to the Board that a separate 10 percent rating for noncompensable limitation of extension of the forearm would violate the rule against pyramiding, as this would result in the evaluation of the same manifestation under different diagnostic codes.  See 38 C.F.R. §  4.14.  In an analogous situation, VA's general counsel held that separate rating could be assigned under DC 5260, applicable to leg, limitation of flexion, and  DC 5261, applicable to leg, limitation of extension, for disability of the same joint.  VAOPGCPREC 9-2004 (Sept. 17, 2004).  Significantly, however, the examples given indicated that GC was assuming that there was compensable limitation in both planes.  Id. at 4.  Moreover, 38 C.F.R. § 4.59, which provides for a compensable rating for joint pain pursuant for orthopedic disabilities rated under diagnostic codes containing a 10 percent rating, Sowers v. McDonald, 27 Vet. App. 472, 480 (2016); Petitti v. McDonald, 27 Vet. App. 415, 428-29 (2015), refers to entitlement "to at least the minimum compensable rating for the joint") (emphasis added).  Since there is only one joint that controls the motion of the forearm, i.e., the elbow joint, separate compensable ratings for noncompensable limitation of motion in different planes of this same joint would be improper (as opposed to separate ratings for compensable limitation of motion in different planes of the same joint).  To the extent that the RO's action in granting a separate 10 percent rating for limitation of extension from May 21, 2006 is contrary to the above analysis, the Board will not disturb this favorable finding.  See Murphy v. Shinseki, 26 Vet. App. 510 (2014) (an AOJ decision increasing a rating is binding on the Board, as distinguished from other favorable findings that are not binding).  

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry. See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). The first question is whether the schedular rating criteria adequately contemplate the Veteran's disability picture. Thun, 22 Vet. App. at 115. If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms, i.e., marked interference with employment or frequent hospitalization. If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted.

The discussion above reflects that the symptoms of the Veteran's left forearm limitation of extension are contemplated by the applicable rating criteria. Here, the rating criteria reasonably capture the Veteran's symptoms including pain, weakness, and reduced motion. In this regard, for all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011). For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing. 38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37. In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss, to include limitation of motion, decreased grip strength, etc. Additionally, the schedular criteria provide higher ratings for decreased range of motion. Thus, consideration of whether the Veteran's disability caused marked interference with employment or frequent hospitalization is not required.

In addition, in Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities." Here, however, the issue has not been argued by the Veteran or reasonably raised by the evidence of record. The Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate. Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities"). The Board will therefore not address the issue further.

The Board also recognizes that the United States Court of Appeals for Veterans Claims (Court) has clarified that a claim for a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities exists as part of a claim for an increase (whether in an original claim or as part of a claim for increased rating). Rice v. Shinseki, 22 Vet. App. 447 (2009). A TDIU claim is considered reasonably raised when a veteran submits medical evidence of a disability, makes a claim for the highest rating possible, and submits evidence of service-connected unemployability. See Roberson v. Principi, 251 F.3d 1378, 1384   (Fed. Cir. 2001). The Veteran has not contended that his service-connected disabilities render him unemployable and the evidence does not otherwise suggest that this is the case. The evidence shows that SSA and his private doctors attribute unemployability to multiple disabilities, including nonservice-connected coronary artery disease, cervical spine and lumbar spine problems, and feet problems. As such, the Board finds that a claim for TDIU has neither been raised by the Veteran nor by the record.

III.  Service Connection for Bilateral Hearing Loss

The Veteran contends that he suffers hearing loss as a result of exposure to large and small weapons, to include artillery, and aircraft engines without adequate ear protection during service. See, e.g., December 2009 claim (VA Form 21-4138); see also April 2012 formal appeal (VA Form 9).

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (a). 

Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In relevant part, 38 U.S.C.A. 1154 (a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

"[L]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence"). 

Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

The Court, in Hensley v. Brown, 5 Vet. App. 155, 157 (1993), indicated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a relationship between the Veteran's service and his current disability. The Board notes that the Court's directives in Hensley are consistent with 38 C.F.R. § 3.303 (d), which provides that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. See 38 C.F.R. § 3.303 (d).

Service department audiometric tests prior to October 31, 1967 were in ASA (American Standard Association) units, and require conversion to ISO (International Organization for Standardization) units. The ASA units generally assigned lower numeric scores to hearing loss than do the ISO units. Conversion to ISO units is accomplished by adding 15 dB to the ASA units at 500 Hertz, 10 dB to the ASA units at 1000 Hz, 2000 Hz, and 3000 Hz, and 5 dB to the ASA units at 4000 Hz. See VA Interim Issues 21-66-16, 21-66-17 (June 6, 1966); 10-66-20 (June 8, 1966); DM&S Manual M-2, Part XVIII, Chapter 4, paragraph 4.02, Use of International Standards Organization (ISO) for Audiological Examinations.

Turning to the evidence of record, an audiogram conducted during the Veteran's November 1965 induction examination showed pure tone thresholds in his right ear to be 10, 0, 15, and 10 dB at 500, 1000, 2000, and 4000 Hz, respectively (following conversion from ASA to ISO units). In his left ear, his pure tone thresholds were 5, 0, 5, and -10 dB at the same frequencies. On June 1966 periodic examination, an audiogram showed pure tone thresholds in both ears to be 5, 0, 0, and -5 dB in the same frequencies (following conversion from ASA to ISO units). On July 1967 separation examination, pure tone thresholds in his right ear were 25, 20, 20, 25, and 15 dB at 500, 1000, 2000, 3000, and 4000 Hz, respectively. In his left ear, pure tone thresholds were 20, 15, 25, 20, and 15 dB in the same frequencies.

Following service, the Veteran received a private audiologic evaluation and hearing aid consultation in May 2004. He reported a history of noise exposure from his military service and from approximately 25 years of working in a sawmill. An audiogram revealed the Veteran's pure tone thresholds in his right ear to be 5, 5, 15, 55, and 85 dB, at 500, 1000, 2000, 3000, and 4000 Hz, respectively. In the Veteran's left ear, his pure tone thresholds were 5, 10, 10, 40, and 75 dB at the same frequencies. The examiner diagnosed symmetric moderate sloping to moderately severe sensorineural hearing loss from 3000-8000 Hz.

A November 2009 VA audiological consult note showed a clinical examination of the Veteran's pure tone thresholds in his right ear to be 25, 25, 30, 70 and 90 dB, at 500, 1000, 2000, 3000 and 4000 Hz respectively. In the Veteran's left ear, his pure tone thresholds were 25, 25, 30, 70, and 80 dB at the same frequencies. It was reported that the Veteran had bilateral sensory hearing loss beginning at 2000 Hz. The degree of impairment was mild to profound in the right ear and mild to severe in the left ear.

The Veteran was afforded a VA audiological examination in September 2010 to determine the nature and etiology of his hearing loss. The clinical examination revealed pure tone thresholds in the Veteran's right ear of 20, 20, 30, 75 and 95 dB at 500, 1000, 2000, 3000 and 4000 Hz respectively. Pure tone thresholds in the Veteran's left ear were 20, 20, 30, 70 and 85 dB in the same frequencies. The examiner opined that the Veteran's bilateral high frequency sensorineural hearing loss was less likely than not caused by or a result of his service because there was no significant shift noted from his preinduction to his separation.

The Veteran was afforded another VA audiological examination in November 2012. The clinical examination revealed pure tone thresholds in the Veteran's right ear of 25, 25, 30, 75 and 95 dB, at 500, 1000, 2000, 3000 and 4000 Hz respectively. Pure tone thresholds in the Veteran's left ear were 35, 35, 35, 75 and 85 dB in the same frequencies. The examiner opined that the Veteran had sensorineural hearing loss. The examiner noted that the Veteran reported noise exposure due to gunfire and artillery and that no hearing protection was worn. The examiner stated the Veteran's hearing was within normal range on his preinduction and separation examinations, and that there was no significant threshold shift.

In a January 2015 decision, the Board found that the September 2010 and November 2012 VA examination reports were inadequate to resolve the Veteran's claim for service connection. Specifically, the opinions did not contain discussions of any other factors aside from the fact that no hearing loss was detected at the time of the Veteran's discharge from service. Although the November 2012 examiner noted the Veteran's military noise exposure, the examiner did not address why the Veteran's current hearing loss is not related to that noise exposure.

Accordingly, the Veteran was afforded a third VA audiological examination in March 2015. The examiner diagnosed bilateral sensorineural hearing loss and opined that the hearing loss was less likely as not caused by or a result of military noise exposure. The examiner reasoned that the Veteran had normal hearing sensitivity at both the entrance and separation exams with no significant threshold shifts. As the audiogram is the objective standard for noise injury, there is no evidence the Veteran's military noise exposure caused a permanent noise injury affecting hearing sensitivity.

Based on the foregoing, the Board finds that service connection for bilateral hearing loss is warranted.

The Veteran has been diagnosed with bilateral hearing loss disability as defined by VA regulations. See 38 C.F.R. § 3.385; see also May 2004 audiology evaluation. Additionally, the service treatment records reflect that the Veteran's hearing went from normal to abnormal during service. Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (the threshold for normal hearing is from 0 to 20 dB).  See also McKinney v. McDonald, 28 Vet. App. 15, 23 (2016) ("by explaining the medical basis for the naval examiner's interpretation of the audiometric test results, Hensley provided the Board" with a basis for discerning the significance of the contemporaneously recorded audiology test results").

Regarding nexus, the Board acknowledges that the VA opinions of record are all negative. However, the Board finds that all such opinions are inadequate. Although all opinions reasoned that a lack of threshold shift warranted the conclusion that hearing loss did not have its onset in service, none of the examiners converted the in-service audiogram results to ISO units. As indicated above, the in-service audiograms, following conversion, demonstrate a threshold shift of up to 20 dB in some frequencies. Moreover, the March 2015 VA examiner's opinion can be construed to indicate a nexus between the hearing loss and in-service noise exposure. As the examiner found that the lack of threshold shift reflected a lack of nexus, this would imply that a threshold shift would indicate a nexus. As there was in fact such a threshold shift, the opinion supports a nexus. Thus, rather than remand for yet another opinion that addresses this deficiency, the Board finds that the evidence is, at minimum, in equipoise regarding the question of whether the Veteran's current bilateral hearing loss is related to his military service. As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for bilateral hearing loss is warranted.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56.


ORDER

Entitlement to an initial compensable evaluation for limitation of extension of the left forearm prior to May 21, 2016, and to a rating higher than 10 percent from May 21, 2016, is denied.

Entitlement to service connection for bilateral hearing loss is granted.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


